— In a proceeding to compel an attorney to account for certain moneys received by him, petitioner appeals from two orders made, respectively, on November 30 and December 23, 1953. The first order confirmed the report of an official referee and denied the petition. The second order resettled the first order, making no change in the determination. Order of December 23, 1953, affirmed, without costs. No opinion. Appeal from order of November 30, 1953, dismissed, without costs. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.